DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered and the cancellation of the previously identified new matter has overcome the previous 112 rejection.  However, the new scope of the enabled claims has necessitated a new ground of rejection based on new prior art cited below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9, 11-13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schormann et al. (US Pub 2008/00274394 newly cited).
In regard to independent claim 1, Schormann et al. teach an electrode assembly (figures 2, 5 and 6), comprising: a plurality of electrode plates each having opposing major surfaces and a peripheral side between the opposing major surfaces, including anode conductive foils eA and cathode conductor foils eK each of the conductive foils coated with an electrode active material (active materials of cathodes aK and anodes aA described in paragraphs [[0042]) that are stacked with a separator S interposed between the adjacent anode and cathode plates (see figure 2, paragraphs [0058], other embodiments such as shown in other figures may apply as well),
wherein the separator S is of a size greater than the adjacent anode and cathode plates A, K (plates are only portion that include both active material and foil) such that the separator includes a surplus outer periphery that extends beyond the peripheral side of the adjacent anode plate oriented in a first direction and beyond the peripheral side of the adjacent cathode plate oriented in the first direction (see figure 2, paragraph [0040]); and 

an insulation-enhancing part (adhesive bonds K1) disposed on the peripheral side of the electrode plate and extending to an outermost peripheral edge of a portion of the separator in a direction which the electrode tab protrudes (figures 5 and 6, paragraphs [0048, 0061-0062]) and,
wherein the electrode assembly is a stacked type electrode assembly (figures, title).
 While the prior art does not teach the insulating member suppressing heat shrinkage of a separator, the Examiner notes that it would have been obvious to one of ordinary skill in the art at the time the instant application was filed that the prior art planarizing member would have such an effect on the battery assembly depending on the materials, level of adhesion and embodiment of the prior art selected as the additional adhesion between the edge portions of the electrodes and separator would prevent shrinkage of the separator. 
In regard to claims 3, 11 and 12, the insulation-enhancing part is an insulating coating layer K1, (see for example embodiment of figures 4-6 and paragraph [0049-0062]) for coupling the surplus outer periphery of a separator S to the outer surface of an electrode tab eK, eA at the outer periphery of the separator which is adjacent to the electrode tab (figure 4-6). 
In regard to claim 9, cathode tabs eK protrude from a first peripheral side that is at a first end of the electrode assembly, and anode tabs eA protrude from a second peripheral side that is at a second end of the electrode assembly opposite the first end (figure 2).
In regard to claim 13, Schormann et al. teach a battery cell comprising the electrode assembly according to claim 1 (paragraph [0001]). 
In regard to claims 16 and 18, resin materials such as acrylate adhesives, epoxy adhesive and hot melt adhesives such as Vestoplast 608 are disclosed for the insulative coating adhesive (paragraph 
	 In regard to claim 20, a width (i.e. a thickness) of the adhesive layer is preferably smaller than 0.5cm, i.e. less than 5 mm (paragraph [0033]).  In any event, changes to size and shape of the prior art components are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723